DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Invention II (claims 1-26) with traverse in the reply filed on 10/11/2022 is acknowledged. 

The traversal is on the ground that the Office failed to demonstrate that the "combination" and "subcombination" have separate utility because: 
(1) “the utility of both Inventions I and II is the generation of an image, not the generation of tone gain function”, and 
(2) Invention I recites "applying different gain functions to different tonal regions of an image," which may likewise prevent "saturation and clipping of image data". 

Applicant's arguments are not persuasive for the following reasons: 
(1) Most image processing procedures generate output image(s). That doesn’t mean all those procedures have the same utility. Applicant seems to imply that if the utility of Invention II were the generation of tone gain function, the two inventions I and II would have separate utilities. It is to note that, a tone gain function, by definition, is for modifying an image, and generating an output image. Therefore, whether it is the generation of tone gain function is not the decisive factor.
(2) Without the particulars of invention II, invention I may or may not prevent saturation and clipping of image data. Even if invention I does generate an image that has no saturation and clipping, sharing these characteristics in the outcome does not mean the two inventions have the same utility.     

Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claims 1-35 are pending. Claims 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-26 are under active consideration.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/04/2021 and 05/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 8 recites that “the second set of values comprises a set of sigma values representing one or more Gaussian curves”. This limitation covers the situation where multiple sigma values represent one Gaussian curve, which doesn’t make sense because a Gaussian curve, by definition, is defined by a single mean value and a single standard deviation (sigma) value. Please clarify. 
According to the specification (Fig. 6 and pg. [0073]), a set of three sigma values (Sm, Sh, and Ss) represent three Gaussian curves corresponding to the three tonal ranges (shadow, highlight, and mid-tone).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-14, 16 and 18-26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Unger et al. (hereafter referred to as “Unger”, US 2020/0286213). 

Regarding claim 1, Unger discloses a method, comprising: 
determining a first set of values, the first set of values representing one or more tonal ranges corresponding to an input image (Fig. 3 and pg. [0074]. N tonal ranges are defined. The mean values lk (k=1,2…N) are the first set of values); 
generating a contrast image based at least in part on a difference between the input image and a second image generated by at least applying a smoothing factor (Fig. 1, an edge-stopping spatial filter (a smoothing factor) is applied, resulting in the base layer image “b” which is a difference between the input image “I” and the detail layer image “d”. The base layer image corresponds to the contrast image in claim 1. The tone curve(s) in Unger are generated for reducing image contrast distortion, pg. [0004]); 
generating a set of contrast gain curves corresponding to the one or more tonal ranges (pg. [00136], generating “a global tone-curve and/or a plurality of local tone-curves”, Fig. 3 shows the generated tone-curve formed of piece-wise linear slopes for each luminance level segment. Also see pg. [0103]-[0105] for generating local tone-curves. “per-tile pt(lk) values are blended with the global probability p(lk) for the entire image”) based at least in part on the first set of values and a second set of values (pg. [0075]-[0088], either the slope Sk or the probability p(lk) can be seen as the second set of values); and 
generating an output image (Fig. 1, the Tone-mapped base layer image btm) by at least applying a contrast gain map (pg. [00136], “a global tone-curve and/or a plurality of local tone-curves” defines a contrast gain map) to the contrast image (Fig. 1, unit 132 applies contrast gain map to image “b”), where the contrast gain map is determined for a set of pixels of the input image by at least applying a first contrast gain curve of the set of contrast gain curves (Fig. 1, unit 132 and pg. [00136] e.g., global tone-curve and/or local tone-curves for local regions of the image, see pg. [0103]-[0104]) to a first scale space representation of the input image (Fig. 1, the base layer image b is a first scale space representation of the input image).

Regarding claim 2, Unger discloses the method of claim 1, wherein the second image further comprises a scale space representation of the input image (Fig. 1, the detail layer image “d”, output from the edge-stopping spatial filter, is a scale space representation of the input image).

Regarding claim 9, Unger discloses the method of claim 1, wherein the one or more tonal ranges further comprise at least one of a shadow range, a highlight range, or a mid-tone range (Fig. 3, there are low, medium, and high luminance segment(s) in the histogram. For example, the leftmost segment defines a dark/shadow range, the highest segment a highlight range, and segments in between defines a mid-tone range).

Regarding claim 10, Unger discloses the method of claim 9, wherein the first set of values further comprises a set of mean values of the one or more tonal ranges (Fig. 3, mean lk).

Regarding claim 11, Unger discloses the method of claim 10, wherein the shadow range further comprises a first set of pixels of the input image below a first threshold value (Fig. 3 and pg. [0074], the first segment comprises pixels below a threshold defined by the width value δ).

Regarding claim 12, Unger discloses the method of claim 11, wherein a first mean value of the set of mean values further comprises the mean of the first set of pixels (Fig. 3 and pg. [0074]).

Regarding claim 13, Unger discloses the method of claim 12, wherein the highlight range further comprises a second set of pixels of the input image above a second threshold value (Fig. 3 and pg. [0074], the last segment comprises pixels above a threshold defined by the width δ).

Regarding claim 14, Unger discloses the method of claim 13, wherein the mid-tone range further comprises a third set of pixels of the input image above the first threshold value and below the second threshold value (Fig. 3 and pg. [0074], the mid-tone range between the first and the last segment comprises pixels between two thresholds determined by the width value δ).

Regarding claim 16, Unger discloses the method of claim 1, wherein a contrast gain curve of the set of contrast gain curves is a function of an input tone value to produce a corresponding gain (Fig. 3).
Regarding claim 18, Unger discloses a system comprising: one or more processors; and memory storing instructions (Fig. 1 and pg. [0035]) that, as a result of being executed by the one or more processors, cause the system to: 
obtain image data representing an input image (Fig. 3, the histogram); 
determine, based at least in part on the image data, one or more tone ranges and a first set of values, where a first value of the first set of values corresponds to a first tone range of the one or more tone ranges (Fig. 3 and pg. [0074]. N tonal ranges are defined. The mean values lk (k=1,2…N) are the first set of values); 
generate a contrast image based at least in part on a set of scale space representations of the input image and a set of luminance values of the input image (Fig. 1, an edge-stopping spatial filter (a smoothing factor) is applied, resulting in a set of two scale space representation of the input image: base layer image “b” and detail layer image “d”. The base layer image is contrast image. The tone curve(s) in Unger, see e.g., Fig. 3, based on luminance value, are generated for reducing image contrast distortion, pg. [0004]); 
generate a first contrast gain function for the first tone range (Fig. 3 shows the generated tone-curve formed of piece-wise linear slopes for each luminance level segment); and 
generate an output image (Fig. 1, the Tone-mapped base layer image btm) by at least applying a first contrast gain map to the contrast image (pg. [00136], “a global tone-curve and/or a plurality of local tone-curves”. For example, the global tone-curve defines a first contrast gain map, and local tone-curves define a second contrast gain map. Fig. 1, unit 132 applies contrast gain map to image “b”), where the first contrast gain map is generated based at least in part on the first contrast gain function (Fig. 1, unit 132 and pg. [00136] e.g., global tone-curve and/or local tone-curves for local regions of the image, see pg. [0103]-[0104]).

Regarding claim 19, Unger discloses the system of claim 18, wherein the image data is a histogram of the input image (Fig. 3).

Regarding claim 20, Unger discloses the system of claim 18, wherein the image data is high dynamic range (HDR) image data (Fig. 1, input HDR video).

Regarding claim 21, Unger discloses the system of claim 18, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to generate a second contrast gain function for a second tone range of the set of tone ranges (Fig. 3, tone-curve formed of piece-wise linear slopes for each luminance level segment).

Regarding claim 22, Unger discloses the system of claim 21, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to generate a second contrast gain map based at least in part on the second contrast gain function (pg. [00136], “a global tone-curve and/or a plurality of local tone-curves”. For example, the global tone-curve defines a first contrast gain map, and local tone-curves define a second contrast gain map. Also see pg. [0103]-[0105] for generating local tone-curves. “per-tile pt(lk) values are blended with the global probability p(lk) for the entire image”).

Regarding claim 23, Unger discloses the system of claim 22, wherein the instructions that cause the system to generate the output image by at least applying the first contrast gain map to the contrast image further include instructions that, as a result of being executed by the one or more processors, cause the system to generate the output image by at least applying the first contrast gain map and the second contrast gain map (pg. [00136], “a global tone-curve and/or a plurality of local tone-curves”).

Regarding claim 24, Unger discloses the system of claim 18, wherein the one or more tone ranges further comprise at least one of a shadow range, a highlight range, or a mid-tone range (see analysis of claim 9).

Regarding claim 25, Unger discloses the system of claim 18, wherein the image data further comprises statistical image data representing an input image (Fig. 3, histogram).

Regarding claim 26, Unger discloses the system of claim 25, wherein the statistical image data further comprises a histogram (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Unger (US 2020/0286213), and in view of Leitao (US 8,565,549).  

Regarding claim 3, Unger discloses the method of claim 1, but fails to disclose wherein the smoothing factor is a Gaussian kernel applied to the input image.
In the same field of enhancing image contrast, Leitao discloses separating the image into sub-bands using Gaussian kernel (Fig. 2 and col. 4, lines 28-43).
Gaussian filter is a well-known and widely used low-pass filter. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 3 from the teachings of Unger with that of Leitao.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (US 2020/0286213), and in view of Zhang et al. (hereafter referred to as “Zhang”, US 2009/0169102). 

Regarding claim 4, Unger discloses the method of claim 1, but fails to expressly disclose applying a global tone map to the input image to generate a modified input image.
In the same field of enhancing image contrast, Zhang discloses performing a pre-processing on the input image to generate a modified input image (pg. [0057]), the equation (2) defines a global tone map. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang with that of Unger to yield the invention as described in claim 4. A motivation for doing so is when the bit-size of input data has to be changed (Zhang, pg. [0057]). 

Regarding claim 5, Unger in view of Zhang discloses the method of claim 4, wherein the one or more ranges comprises a set of ranges represented as a histogram (Unger, Fig. 3).

Regarding claim 6, Unger in view of Zhang discloses the method of claim 5, wherein the method further comprises generating the histogram based at least in part on the modified input image (see analysis of claim 4).

Regarding claim 7, please refer to analysis of claim 4. Unger in view of Zhang discloses applying a global tone map to the input image.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (US 2020/0286213), and in view of Wilensky et al. (hereafter referred to as “Wilensky”, US 2020/0394773). 

Regarding claim 15, Unger discloses the method of claim 14, but fails to disclose wherein the first threshold value represents a percentage of pixels of the input image.
However, defining segments in the histogram in terms of percentages is common in the art, as for example disclosed in Wilensky (pg. [0072]): “if a threshold number or percentile of pixels fall within a first range of tones ( e.g., a lower third) … shadow tonal region … a highlight tonal region… a mid-tone region”
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 15 from the teachings of Unger and Wilensky. 

Claim 17 has been analyzed and is rejected for the same reasons as outlined above in the rejection of claim 15.

Allowable Subject Matter
Claim 8 is not rejected over the prior art of record. The claim may be allowable if the rejection under U.S.C. 112(b) above is overcome.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666